                                         Case 3:17-cv-06748-WHO Document 231 Filed 09/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    OWEN DIAZ,                                         Case No. 17-cv-06748-WHO
                                                       Plaintiff,
                                   8
                                                                                           TRIAL NOTIFICATION
                                                v.
                                   9

                                  10    TESLA, INC., et al.,
                                                       Defendants.
                                  11

                                  12          I am pleased to inform you that our case will be able to proceed to trial in San Francisco. I
Northern District of California
 United States District Court




                                  13   believe that we can pick the jury on Friday, September 24 at 8:30 a.m. and then begin trial on

                                  14   Monday, September 27 at 8:30 a.m.; if those dates change I will let you know. Trial days will run

                                  15   from 8:30 a.m. to 1:30 p.m., Monday – Friday, until the trial is completed. The lawyers will be

                                  16   expected to be in their seats at 8:00 a.m. each morning to discuss any matters that need to be

                                  17   resolved before the jury arrives.

                                  18          We will have a further pre-trial conference on Tuesday, September 21 at 3 p.m. It will be

                                  19   in person unless the parties stipulate to hold it by Zoom. Any issues that the parties want to

                                  20   discuss at the conference should be described in a Joint Further Pre-Trial Conference Statement

                                  21   filed by noon on September 20, 2021. The parties should file an updated witness list at the same

                                  22   time. As discussed on Tuesday, I want to know the vaccination status of each litigation team

                                  23   member in the courtroom and the witnesses, to the extent it is possible to obtain that information,

                                  24   by September 21. The Case Management Conference set for September 21 is vacated.

                                  25          IT IS SO ORDERED.

                                  26   Dated: September 9, 2021
                                                                                                    William H. Orrick
                                  27                                                                United States District Judge
                                  28
